Newcomb, P. J.,
The question is on the regularity of the proceedings had by a justice of the peace.
On plaintiff’s claim of $50 judgment was entered against defendant “for the sum of $50 and $8.50 costs.”
This was erroneous. Costs are recoverable only as an incident to a judgment. They can not be both an incident to and also an integral part of the judgment debt: Garey and Pender v. Redmond, 4 Lacka. Jurist, 52.
This ground of objection is fatal and the other exceptions may be disregarded.
Judgment reversed.
From William A. Wilcox, Scranton, Pa.